EXHIBIT 10.47

 

FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT AND OTHER FINANCING AGREEMENTS

 

 

THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT AND OTHER FINANCING
AGREEMENTS (this "Amendment"), dated as of August 23, 2002, is entered into
among CONGRESS FINANCIAL CORPORATION (WESTERN), a California corporation
("Lender"), and PC MALL, INC., a Delaware corporation formerly known as
IdeaMall, Inc. ("PC Mall"), PC MALL SALES, INC., a California corporation
formerly known as Creative Computers, Inc. ("PC Mall Sales") ECOST.COM, INC., a
Delaware corporation ("ecost"), ELINUX.COM, INC., a Delaware corporation
("eLinux"), CREATIVE COMPUTERS INTEGRATED TECHNOLOGIES, INC., a Delaware
corporation ("CCIT"), COMPUTABILITY LIMITED, a Delaware corporation
("Computability" and together with PC Mall, PC Mall Sales, ecost, eLinux and
CCIT, collectively referred to herein as "Existing Borrowers"), and WF
ACQUISITION SUB, INC., a Delaware corporation ("WF Sub" and together with
Existing Borrowers, collectively referred to herein as "Borrowers").

RECITALS

A.        Existing Borrowers and Lender have previously entered into that
certain Loan and Security Agreement dated March 7, 2001 (the "Loan Agreement"),
pursuant to which Lender has made certain loans and financial accommodations
available to Existing Borrowers.  Terms used herein without definition shall
have the meanings ascribed to them in the Loan Agreement.

B.         In connection with the Loan Agreement, PC Mall and Lender have
previously entered into that certain Stock Pledge Agreement dated March 7, 2001
(the "Pledge Agreement"), covering the capital stock of the other Existing
Borrowers.

C.        WF Sub previously entered into that certain Guaranty and Security
Agreement dated July 8, 2002 (the "WF Sub Guaranty") with respect to the
obligations and liabilities of the Existing Borrowers to Lender.

D.        Borrowers now desire that WF Sub be added as a co-borrower under the
Loan Agreement, and Lender is willing to add WF Sub as a co-borrower thereunder
upon the terms and conditions set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1.                  Amendments and Agreements.

(a)                Loan Agreement.  WF Sub is hereby added as a co-borrower
under the Loan Agreement with the same force and effect as if WF Sub had duly
executed and delivered the Loan Agreement as a Borrower thereunder in addition
to the Existing Borrowers.  Without limiting the foregoing:

(i)                  The definitions of "Borrower" and "Borrowers" in the
preamble of the Loan Agreement are hereby amended to include WF Sub in addition
to the Existing Borrowers.

(ii)                WF Sub and each of the Existing Borrowers shall be jointly
and severally liable for all Obligations.

(iii)               To secure payment and performance of all Obligations, WF Sub
hereby grants to Lender a continuing security interest in, a lien upon, and a
right of set off against, and hereby assigns to Lender as security, all
Collateral, whether now owned or hereafter acquired or existing, and wherever
located.

(iv)              The Information Certificate of WF Sub attached hereto as
Exhibit A is hereby included in Exhibit A to the Loan Agreement in addition to
the Information Certificates of the Existing Borrowers.

(v)                WF Sub hereby represents and warrants to Lender the truth and
accuracy of all representations and warranties applicable to Borrowers in the
Loan Agreement (after giving effect to the inclusions of WF Sub and its
Information Certificate as set forth in clauses (i) and (iv) above).

(vi)              WF Sub hereby agrees to perform all of the covenants and
agreements applicable to Borrowers in the Loan Agreement.

(vii)             Lender shall have all of the rights, remedies, interests and
powers as against WF Sub as provided to Lender in relation to Borrowers in the
Loan Agreement.

(b)               Pledge Agreement.  Recital B of the Pledge Agreement is hereby
amended by adding immediately after the reference to "eLinux" the words ", WF
ACQUISITION SUB, INC., a Delaware corporation".

2.                  Termination of WF Sub Guaranty.  Upon this Amendment
becoming effective, the WF Sub Guaranty shall be deemed terminated and of no
force or effect.

3.                  Effectiveness of this Amendment.  Lender must have received
the following items, in form and content acceptable to Lender, before this
Amendment is effective.

(a)                This Amendment fully executed in a sufficient number of
counterparts for distribution to all parties.

(b)               An Amended and Restated Term Promissory Note duly executed and
delivered by Borrowers to replace that certain Term Promissory Note of Existing
Borrowers in the original principal sum of $2,000,000.

(c)                The certificate(s) evidencing all of the issued and
outstanding shares of capital stock of WF Sub, together with stock powers duly
executed and delivered by PC Mall therefor in blank.

(d)               A certificate of the corporate secretary of WF Sub certifying
the resolutions of its board of directors with respect to the transactions
contemplated hereby.

(e)                Evidence of insurance and loss payable endorsements with
respect to the insurance policies of WF Sub.

(f)                 Favorable opinion letter of counsel to WF Sub with respect
to the transactions contemplated hereby.

(g)                A Consent and Agreement duly executed and delivered by DFS.

(h)                Consents and Amendments duly executed and delivered by
LaSalle Business Credit, Inc. and Fleet Capital Business Finance Division as
Participants.

(i)                  All other documents and legal matters in connection with
the transactions contemplated by this Amendment shall have been delivered or
executed or recorded and shall be in form and substance satisfactory to Lender.

4.                  Representations and Warranties.  Each Borrower represents
and warrants as follows:

(a)                Authority.  Such Borrower has the requisite corporate power
and authority to execute and deliver this Amendment, and to perform its
obligations hereunder and under the Financing Agreements (as amended or modified
hereby) to which it is a party.  The execution, delivery and performance by such
Borrower of this Amendment have been duly approved by all necessary corporate
action and no other corporate proceedings are necessary to consummate such
transactions.

(b)               Enforceability.  This Amendment has been duly executed and
delivered by such Borrower.  This Amendment and each Financing Agreement (as
amended or modified hereby) is the legal, valid and binding obligation of such
Borrower, enforceable against such Borrower in accordance with its terms, and is
in full force and effect.

(c)                Representations and Warranties.  The representations and
warranties contained in each Financing Agreement (other than any such
representations or warranties that, by their terms, are specifically made as of
a date other than the date hereof) are correct on and as of the date hereof as
though made on and as of the date hereof.

(d)               Due Execution.  The execution, delivery and performance of
this Amendment are within the power of such Borrower, have been duly authorized
by all necessary corporate action, have received all necessary governmental
approval, if any, and do not contravene any law or any contractual restrictions
binding on such Borrower.

(e)                No Default.  No event has occurred and is continuing that
constitutes an Event of Default.

5.                  Choice of Law.  The validity of this Amendment, its
construction, interpretation and enforcement, the rights of the parties
hereunder, shall be determined under, governed by, and construed in accordance
with the internal laws of the State of California governing contracts only to be
performed in that State.

6.                  Counterparts.  This Amendment may be executed in any number
of counterparts and by different parties and separate counterparts, each of
which when so executed and delivered, shall be deemed an original, and all of
which, when taken together, shall constitute one and the same instrument. 
Delivery of an executed counterpart of a signature page to this Amendment by
telefacsimile shall be effective as delivery of a manually executed counterpart
of this Amendment.

7.                  Reference to and Effect on the Financing Agreements.

(a)                Upon and after the effectiveness of this Amendment, each
reference in the Loan Agreement to "this Agreement", "hereunder", "hereof" or
words of like import referring to the Loan Agreement, and each reference in the
other Financing Agreements to "the Loan Agreement", "thereof" or words of like
import referring to the Loan Agreement, shall mean and be a reference to the
Loan Agreement as modified and amended hereby.

(b)               Except as specifically provided above, the Loan Agreement and
all other Financing Agreements, are and shall continue to be in full force and
effect and are hereby in all respects ratified and confirmed and shall
constitute the legal, valid, binding and enforceable obligations of Borrowers to
Lender.

(c)                The execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any right, power or remedy of Lender under any
of the Financing Agreements, nor constitute a waiver of any provision of any of
the Financing Agreements.

(d)               To the extent that any terms and conditions in any of the
Financing Agreements shall contradict or be in conflict with any terms or
conditions of the Loan Agreement or the Pledge Agreement, after giving effect to
this Amendment, such terms and conditions are hereby deemed modified or amended
accordingly to reflect the terms and conditions of the Loan Agreement and the
Pledge Agreement as modified or amended hereby.

8.                  Ratification.  Each Borrower hereby restates, ratifies and
reaffirms each and every term and condition set forth in the Loan Agreement and
the Pledge Agreement, as amended hereby, and the other Financing Agreements
effective as of the date hereof.

 

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

LENDER:

BORROWERS:

 

CONGRESS FINANCIAL
CORPORATION (WESTERN)

PC MALL, INC.

By:  /s/ Randy J. Bowman                                
Name:  Randy J. Bowman                               
Title:  Executive Vice President                        

By:  /s/ Frank F. Khulusi                                  
Name:  Frank F. Khulusi                                  
Title:  President                                                

 

 

PC MALL SALES, INC.

 

 

By:  /s/ Rory K. Zaks                                       
Name:  Rory K. Zaks                                      
Title:  President                                                

 

 

ECOST.COM, INC.

 

 

By:  /s/ Gary Guy                                             
Name:  Gary Guy                                            
Title:  President                                                

 

 

ELINUX.COM, INC.

 

 

By:  /s/ Frank F. Khulusi                                  
Name:  Frank F. Khulusi                                  
Title:  President                                                

 

 

CREATIVE COMPUTERS
INTEGRATED TECHNOLOGIES, INC.

 

 

By:  /s/ Richard Lepow                                       
Name:  Richard Lepow                                       
Title:  President                                                

 

 

COMPUTABILITY LIMITED

 

By:  /s/ Frank F. Khulusi                                  
Name:  Frank F. Khulusi                                  
Title:  President                                                

 

 

WF ACQUISITION SUB, INC.

 

 

By:  /s/ William Neary                                      
Name:  William Neary                                     
Title:  President & Treasurer                            

 

 

 

 

 

 

 

 